Order entered February 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01428-CV

               ENNIS REGIONAL MEDICAL CENTER, ET AL., Appellants

                                                 V.

                          BRENDA CRENSHAW, ET AL, Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-07250

                                             ORDER
       We GRANT the February 15, 2013 motion of appellants, Ennis Regional Medical Center

and Peter Anthony Evenbly, R.N., for an extension of time to file a reply brief. We ORDER the

reply brief tendered to this Court on February 15, 2013 filed as of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE